Case: 15-12514   Date Filed: 04/26/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12514
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:15-cr-00002-MW-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JONATHAN HARRY LEE WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 26, 2016)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-12514     Date Filed: 04/26/2016    Page: 2 of 2


      Randolph P. Murrell, appointed counsel on appeal for Jonathan Williams in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Williams’s convictions

and sentences are AFFIRMED.




                                           2